Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 1 of 19

AN

 

JUDGE FUR

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

HENRY F. HEWES

Plaintiff,
Vv.

ALABAMA SECRETARY OF STATE, ARIZONA
CORPORATION COMMISSION, ARKANSAS
SECRETARY OF STATE, CALIFORNIA SECRETARY
OF STATE, COLORADO SECRETARY OF STATE,
CONNECTICUT SECRETARY OF STATE,
DELAWARE SECRETARY OF STATE, DISTRICT OF
COLUMBIA CONSUMER & REGULATORY
AFFAIRS, FLORIDA SECRETARY OF STATE,
GEORGIA SECRETARY OF STATE, IDAHO
SECRETARY OF STATE, ILLINOIS SECRETARY OF
STATE, INDIANA SECRETARY OF STATE, IOWA
SECRETARY OF STATE, LOUISIANA SECRETARY
OF STATE, MAINE STATE DEPARTMENT,
MARYLAND SECRETARY OF STATE,
MASSACHUSETTS SECRETARY OF STATE,
MICHIGAN SECRETARY OF STATE, MINNESOTA
SECRETARY OF STATE, MISSISSIPPI SECRETARY
OF STATE, MISSOURI CORPORATIONS DIVISION,
MONTANA SECRETARY OF STATE, NEBRASKA
SECRETARY OF STATE, NEW JERSEY DIVISION OF
REVENUE, NEW MEXICO CORPORATIONS
DIVISION, NEW YORK DEPARTMENT OF STATE,
NORTH CAROLINA SECRETARY OF STATE, OHIO
SECRETARY OF STATE, OKLAHOMA SECRETARY
OF STATE, OREGON SECRETARY OF STATE,
PENNSYLVANIA SECRETARY OF STATE, RHODE
ISLAND SECRETARY OF STATE, SOUTH
CAROLINA SECRETARY OF STATE, SOUTH
DAKOTA SECRETARY OF STATE, TENNESSEE
SECRETARY OF STATE, TEXAS SECRETARY OF
STATE, UTAH DEPARTMENT OF COMMERCE,
VERMONT SECRETARY OF STATE, VIRGINIA
SECRETARY OF STATE, WASHINGTON
SECRETARY OF STATE, WEST VIRGINIA
SECRETARY OF STATE, WISCONSIN SECRETARY
OF STATE, and WYOMING SECRETARY OF STATE

Defendants.

 

19CV9108

Case
No.:

COMPLAINT FOR
DECLARATORY AND
INJUNCTIVE RELIEF
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 2 of 19

INTRODUCTION
Plaintiff is challenging defendants because they place undue burdens on ballot access for
candidates for public office. Plaintiff's rights are protected by the First and Fourteenth
Amendments of the United States of Constitution. The relief sought in this case is an Order for
Declaratory and Injunctive Relief compelling Defendants to place the name of all candidates for
the nomination for President on the Democratic Primary Ballot if they are registered with the

Federal Election Commission and request to be included on the ballot in a timely manner.

JURISDICTION AND VENUE
1. This Court has jurisdiction over this case pursuant to Article III of the United
States Constitution and 28 U.S.C. §§ 1331 and 1343(a)(3) and (4).
2, This suit is authorized by 42 U.S.C. §1983.
3. Declaratory and injunctive relief is authorized by 28 U.S.C. §§ 2201 and 2202,

and Rule 65 of the Federal Rules of Procedure.

4. Venue is proper in the Southern District of New York pursuant to 28 U.S.C.
§1391(b).
PARTIES
5. Plaintiff Henry F. Hewes is a natural born citizen of the United States, is 70 years

old, resides and is a voter in the State of New York and a registered member of the Democratic
Party who registered his candidacy for the Democratic Nomination for President of the United
States in 2016 with the Federal Election Commission.

6. Secretary of State and is being sued herein in his/her official capacity. He/She is
the chief election officer of their state and the person who must determine whether to place
Plaintiff Henry Hewes’ name on the ballot, and how to do so. He also has the responsibility to

adhere to and enforce the Statues challenged in this complaint governing access by a Democratic

2
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 3 of 19

candidate for President. He also has supervisory authority over all election officials, is required
to receive returns, canvas and certify results, certify nominations of Democratic candidates,
maintain election records, and assist local election officials.

THE CHALLENGED LAWS AND THE FACTS

7. The election laws in the states in question have as its stated public purpose
promoting free and fair participation in the electoral process.

8. The intent of the laws in question that allow the Secretary of State to place
candidates on the ballot is to allow candidates to bypass a highly burdensome petition process
that is held out as an alternative path to ballot access in these states.

9. The Supreme Court has found that the right to ballot access is associated with the
right to vote, and as such, it is a fundamental constitutional right that is subject to the strict
scrutiny standard. Decisions to restrict ballot access require a demonstration by the government
that a valid governmental interest can only be achieved by the limitation of the constitutional
right in question.

10. There would be no meaningful burden imposed on the states in question by a
requirement to include names of all registered candidates on their presidential ballots. This is
true both in terms of financial and administrative burden.

11. This strict scrutiny standard would require demonstration of an important
government interest that can be advanced only by restriction of a protected Constitutional right.
It is clearly the obligation of the government to demonstrate that the legitimate interest exists and
can only be achieved by an intrusion on a constitutionally protected right.

12. The current system of ballot qualification in the 50 states is complex and varies
from state to state. It is generally accepted and is not disputed by any rational party that it is
virtually impossible for a candidate to appear on all these ballots unless he or she is favored by

the national party and the media.
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 4 of 19

13. The legitimate interests of government is to allow the widest possible range of
choice in elections and to cut restrictions on ballot access to an absolute minimum. This interest
is no way promoted or advanced by limiting the Constitutional right to vote or to appear on the
ballot.

14. The Federal Election Committee (FEC) has a list of people who have registered as
candidates for President. Even if all these candidates wanted to appear on Presidential Ballots
and could satisfy some reasonable bureaucratic burden to comply with non-restrictive ballot
access systems, the burden for states in putting all qualified candidates requesting ballot access
on the Presidential Ballot, this would not be a substantial or unreasonable burden on the states.

15. In fact, California offers virtually open access on Presidential Primary Ballots
without any problems. This demonstrates that open access to a general election ballots is
possible.

16. All primary elections are run by state governments and are subject to
constitutional restrictions that limit government actions. The circumstance where state law seeks
to delegate ballot access to political parties is clearly unacceptable.

17. | The current standards used by the states require Secretaries of State to use clearly
improper standards for deciding who may appear on the ballot. These standards include:

(a) Amount of campaign contributions raised by the candidate.

(b) Whether the candidate has been approved by the national party, and debate
sponsors to appear in televised debates.

(c) Whether the Secretary of State believes the candidate is publicly known.

(d) Is the candidate willing to pay a ballot access fee unrelated to actual state
costs of ballot inclusion?

(e) Whether the name of the candidate is approved by the State Party.
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 5 of 19

18. All of these standards are counterproductive in the context of the strict scrutiny
standard they cater to the political attitudes of election officials, and are designed to limit rather
than expand ballot access.

19. The best evidence of the burdensome nature of the current system is that the
number of candidates obtaining ballot access in the Democratic Presidential Ballot in all 50
states in 2016 can be counted on one hand (see Exhibit A). No candidate using the petition
process to gain ballot access in all 50 states was successful.

20. Plaintiff Henry Hewes has filed with the FEC as a candidate for United States
President in 2020 and is recognized by the FEC as a candidate. As such, he is subject to all
federal government rules and restrictions imposed by the FEC. As such, he was officially
recognized as a candidate by the federal government. He intends to be a candidate in 2020,

(a) The failure of the Court to grant the requested Order would result in
irreparable harm to Plaintiff, and infringe on his fundamental
constitutional right to ballot access.

(b) The probability of success based on the merits of the case is clearly in
Plaintiff's favor.

(c) The requested order would not impose any meaningful burden on
Defendants or the states they represent, and would in fact, be consistent

with the stated intent of the election laws in the states in question

RELIEF REQUESTED
WHEREFORE, Plaintiff respectfully pray that this Court:
(1) — Accepts jurisdiction over this case;
(2) The probability of success based on the merits of this case is clearly in

Plaintiffs favor.
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 6 of 19

(3) An Order for Declaratory and Injunctive Relief compelling Defendants to
place Henry F. Hewes and the name of all candidates for the nomination for
President on the Democratic Primary Ballot if they are registered with the
Federal Election Commission and request to be included on the ballot in a
timely manner;

(4) The requested Order would not impose any meaningful administrative or
financial burden on the Defendants or the states that they represent and
should in fact be consistent with stated intent of the election laws of the states
in question.

(5) The failure of the Court to grant the requested Order would result in
irreparable harm to Plaintiff. In that, he would lose his opportunity to
participate in the election and in fact, would infringe on his fundamental
constitutional right to ballot access.

(6). The Democratic Primaries begin in February 2020 and ballot preparation
begins in November 2019. There is clearly not enough time for this case to
be argued in the Court and to be finally adjudicated. Only judicial
intervention at this point can adequately protect the constitutional rights of
the Plaintiff and other potential candidates.

Dated: New York, New York
October 3, 2019

“— =

Henry F. Hewes

515 Madison Avenue, Suite 22b

New York, New York

Telephone: (212) 750-4126

Email: hnewyorkeity@gamail.com

Email: electhenryhewes2020@gmail.com

 

 
TO:

Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Alabama Secretary of State
PO Box 5616

Montgomery, AL 36103-5616
334-242-5324

Alaska Department of Commerce
Community & Economic Development
PO Box 110806

Juneau, AK 99811

907-465-2550

Arizona Corporation Commission
1300 West Washington Street
Phoenix, AZ 85007-2929
602-542-3026

California Secretary of State
1500 11th Street
Sacramento, CA 95814
916-657-5448

Colorado Secretary of State
1700 Broadway, Suite 200
Denver, CO 80290
303-894-2200

Connecticut Secretary of State
30 Trinity Street

Hartford, CT 06106
860-509-6003

Department of Commerce & Consumer Affairs

PO Box 40
Honolulu, HI 96810
808-586-2744

District of Columbia

Department of Consumer & Regulatory Affairs

1100 Fourth Street SW
Washington, DC 20024
202-442-4400

Delaware Secretary of State
PO Box 898

Dover, DE 19903
302-739-3073

Page 7 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Florida Department of State
Clifton Building

2661 Executive Center Circle
Tallahassee, FL 32301
850-245-6000

Georgia Secretary of State

2 Martin Luther King Jr. Drive
Suite 313 West Tower
Atlanta, GA 30334
404-656-2817

Hawaii Department of Commerce & Consumer Affairs
PO Box 40

Honolulu, HI 96810

808-586-2744

Idaho Secretary of State
PO Box 83720

Boise, ID 83720-0080
208-334-2301

Illinois Secretary of State
501 South Second Street, Suite 328
Springfield, IL 62756

Indiana Secretary of State
302 West Washington Street
Room E-018

Indianapolis, IN 46204
317-232-65576

Iowa Secretary of State
Lucas Building

321 E. 12th Street, Floor 1
Des Moines, IA 50319
515-281-5204

Kansas Secretary of State
Memorial Halil

120 SW 10th Avenue, Floor 1
Topeka, KS 66612-1594
785-296-4564

Kentucky Secretary of State
State Capitol

700 Capital Avenue, Suite 152
Frankfort, KY 40601
502-564-3490

Page 8 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Louisiana Secretary of State
PO Box 94125

Baton Rouge, LA 70804
225-925-4704

Maine State Department
01 State House Station
Augusta, ME 04333
207-624-7736

Maryland Secretary of State
301 West Preston Street
Floor 8, Room 801
Baltimore, MD 21201
410-767-1340

Massachusetts Secretary of State
One Ashburton Place, Floor 17
Boston, MA 02108
410-767-1340

Michigan Department of Labor
and Economic Growth

PO Box 30054

Lansing, MI 48909
517-241-6470

Minnesota Secretary of State
60 Empire Drive, Suite 100
St. Paul, MN 55103
651-296-2803

Mississippi Secretary of State
125 South Congress Street
Jackson, MS 39201
601-359-1633

Missouri Corporations Division
PO Box 778

Jefferson City, MO 65102-0778
573-751-4153

Montana Secretary of State
PO Box 202801

Helena, MT 59620-2801
406-444-3665

Page 9 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Nebraska Secretary of State
PO Box 94608

Lincoln, NE 68509-4608
402-471-4079

Nevada Secretary of State
202 North Carson Street
Carson City, NV 89701-4786
775-684-5708

New Hampshire Secretary of State
107 North Main Street

Concord, NH 00301-4989
603-271-3246

New Jersey Division of Revenue
PO Box 308

Trenton, NJ 08625
609-292-9292

New Mexico Corporations Division
325 Don Gasper, Suite 300

Santa Fe, NM 87501

505-827-4511

New York Department of State
99 Washington Avenue, Floor 6
Albany, NY 12231
518-473-2492

North Carolina Secretary of State
PO Box 296223

Raleigh, NC 27626-0622
919-807-2225

North Dakota Secretary of State
600 East Boulevard Avenue
Bismarck, ND 58505-0500
701-328-4284

Ohio Secretary of State
180 Broad Street, Floor 16
Columbus, OH 43215
614-466-3910

Oklahoma Secretary of State
2300 N. Lincoln Blvd., Room 101
Oklahoma City, OK 73105-4897
405-521-3912

10

Page 10 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Oregon Office of the Secretary of State
Public Service Building

255 Capitol Street NE, Suite 151
Salem, OR 97310

503-986-2200

Pennsylvania Secretary of State

Bureau of Corporation & Charitable Organizations
401 North Street

Harrisburg, PA 17120

707-787-1057

Rhode Island Secretary of State
148 West River Street
Providence, RI 02904-2615
401-222-3040

South Carolina Secretary of State
1205 Pendleton Street, Suite 525
Columbia, SC 29201
803-734-2158

South Dakota Secretary of State
Capitol Building

500 East Capitol Avenue
Pierre, SD 57501-5070
605-773-4845

Tennessee Department of State
William R. Snodgrass Tower

312 Rosa L. Parks Avenue, Floor 6
Nashville, TN 37243-1102
615-741-2286

Texas Secretary of State
PO Box 13697

Austin, TX 78711
512-463-5555

Utah Department of Commerce
Box 146705

160 Eat 300 South, Floor 2

Salt Lake City, UT 84114-6705
804-530-4849

Vermont Secretary of State
128 State Street

Montpelier, VT 05633-1104
802-828-2386

ii

Page 11 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Virginia State Corporation Commission
1300 East Main Street

PO Box 1197

Richmond, VA 23218

804-371-9733

Washington Secretary of State
PO Box 40234

801 Capitol Way South
Olympia, WA 98504-0234
360-725-0377

West Virginia Secretary of State
1900 Kanawha Blvd East
Building 1, Suite 157-K
Charleston, WV 25305-0770
304-558-8000

Wisconsin Department of Financial Institutions
PO Box 7846

Madison, WI 53707-7846

608-261-7577

Wyoming Secretary of State
Business Division

2020 Carey Avenue, Suite 700
Cheyenne, WY 82002
307-777-7311

12

Page 12 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 13 of 19

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

HENRY F. HEWES,
Case No.:
Plaintiff,

-against-

ALABAMA SECRETARY OF STATE, ARIZONA
CORPORATION COMMISSION, ARKANSAS SECRETARY
OF STATE, CALIFORNIA SECRETARY OF STATE,
COLORADO SECRETARY OF STATE, CONNECTICUT
SECRETARY OF STATE, DELAWARE SECRETARY OF
STATE, DISTRICT OF COLUMBIA CONSUMER &
REGULATORY AFFAIRS, FLORIDA SECRETARY OF
STATE, GEORGIA SECRETARY OF STATE, IDAHO
SECRETARY OF STATE, ILLINOIS SECRETARY OF
STATE, INDIANA SECRETARY OF STATE, IOWA
SECRETARY OF STATE, LOUISIANA SECRETARY OF
STATE, MAINE STATE DEPARTMENT, MARYLAND
SECRETARY OF STATE, MASSACHUSETTS
SECRETARY OF STATE, MICHIGAN SECRETARY OF
STATE, MINNESOTA SECRETARY OF = STATE,
MISSISSIPPI SECRETARY OF STATE, MISSOURI
CORPORATIONS DIVISION, MONTANA SECRETARY OF
STATE, NEBRASKA SECRETARY OF STATE, NEW
JERSEY DIVISION OF REVENUE, NEW MEXICO
CORPORATIONS DIVISION, NEW YORK DEPARTMENT
OF STATE, NORTH CAROLINA SECRETARY OF STATE,
OHIO SECRETARY OF STATE, OKLAHOMA
SECRETARY OF STATE, OREGON SECRETARY OF
STATE, PENNSYLVANIA SECRETARY OF STATE,
RHODE ISLAND SECRETARY OF STATE, SOUTH
CAROLINA SECRETARY OF STATE, SOUTH DAKOTA
SECRETARY OF STATE, TENNESSEE SECRETARY OF
STATE, TEXAS SECRETARY OF STATE, UTAH
DEPARTMENT OF COMMERCE, VERMONT SECRETARY
OF STATE, VIRGINIA SECRETARY OF STATE,
WASHINGTON SECRETARY OF STATE, WEST VIRGINIA
SECRETARY OF STATE, WISCONSIN SECRETARY OF
STATE, and WYOMING SECRETARY OF STATE

Defendants.

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 14 of 19

Henry F. Hewes
Pro Se Plaintiff
515 Madison Avenue, Suite 22b
New York, New York
Telephone: (212) 750-4126

 

TO: Alabama Secretary of State
PO Box 5616
Montgomery, AL 36103-5616
334-242-5324

Alaska Department of Commerce
Community & Economic Development
PO Box 110806

Juneau, AK 99811

907-465-2550

Arizona Corporation Commission
1300 West Washington Street
Phoenix, AZ 85007-2929
602-542-3026

California Secretary of State
1500 11th Street
Sacramento, CA 95814
916-657-5448

Colorado Secretary of State
1700 Broadway, Suite 200
Denver, CO 80290
303-894-2200

Connecticut Secretary of State
30 Trinity Street

Hartford, CT 06106
860-509-6003

Department of Commerce & Consumer Affairs
PO Box 40

Honolulu, HI 96810

808-586-2744
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

District of Columbia

Department of Consumer & Regulatory Affairs
1100 Fourth Street SW

Washington, DC 20024

202-442-4400

Delaware Secretary of State
PO Box 898

Dover, DE 19903
302-739-3073

Florida Department of State

Clifton Building

2661 Executive Center Circle
Tallahassee, FL 32301
850-245-6000

Georgia Secretary of State

2 Martin Luther King Jr. Drive
Suite 313 West Tower
Atlanta, GA 30334
404-656-2817

Hawaii Department of Commerce & Consumer Affairs
PO Box 40

Honolulu, HI 96810

808-586-2744

Idaho Secretary of State
PO Box 83720

Boise, ID 83720-0080
208-334-2301

Illinois Secretary of State
501 South Second Street, Suite 328
Springfield, IL 62756

Indiana Secretary of State
302 West Washington Street
Room E-018

Indianapolis, IN 46204
317-232-65576

Iowa Secretary of State
Lucas Building

321 E. 12th Street, Floor 1
Des Moines, IA 50319
515-281-5204

Page 15 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

Kansas Secretary of State
Memorial Hall

120 SW 10th Avenue, Floor 1
Topeka, KS 66612-1594
785-296-4564

Kentucky Secretary of State
State Capitol

700 Capital Avenue, Suite 152
Frankfort, KY 40601
502-564-3490

Louisiana Secretary of State
PO Box 94125

Baton Rouge, LA 70804
225-925-4704

Maine State Department
01 State House Station
Augusta, ME 04333
207-624-7736

Maryland Secretary of State
301 West Preston Street
Floor 8, Room 801
Baltimore, MD 21201
410-767-1340

Massachusetts Secretary of State
One Ashburton Place, Floor 17
Boston, MA 02108
410-767-1340

Michigan Department of Labor
and Economic Growth

PO Box 30054

Lansing, MI 48909
517-241-6470

Minnesota Secretary of State
60 Empire Drive, Suite 100
St. Paul, MN 55103
651-296-2803

Mississippi Secretary of State
125 South Congress Street
Jackson, MS 39201

Page 16 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

601-359-1633

Missouri Corporations Division
PO Box 778

Jefferson City, MO 65102-0778
573-751-4153

Montana Secretary of State
PO Box 202801

Helena, MT 59620-2801
406-444-3665

Nebraska Secretary of State
PO Box 94608

Lincoln, NE 68509-4608
402-471-4079

Nevada Secretary of State
202 North Carson Street
Carson City, NV 89701-4786
775-684-5708

New Hampshire Secretary of State
107 North Main Street

Concord, NH 00301-4989
603-271-3246

New Jersey Division of Revenue
PO Box 308

Trenton, NJ 08625
609-292-9292

New Mexico Corporations Division
325 Don Gasper, Suite 300

Santa Fe, NM 87501

505-827-4511

New York Department of State
99 Washington Avenue, Floor 6
Albany, NY 12231
518-473-2492

North Carolina Secretary of State
PO Box 296223

Raleigh, NC 27626-0622
919-807-2225

Page 17 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19

North Dakota Secretary of State
600 East Boulevard Avenue
Bismarck, ND 58505-0500
701-328-4284

Ohio Secretary of State
180 Broad Street, Floor 16
Columbus, OH 43215
614-466-3910

Oklahoma Secretary of State
2300 N. Lincoln Blvd., Room 101
Oklahoma City, OK 73105-4897
405-521-3912

Oregon Office of the Secretary of State
Public Service Building

255 Capitol Street NE, Suite 151
Salem, OR 97310

503-986-2200

Pennsylvania Secretary of State

Bureau of Corporation & Charitable Organizations
401 North Street

Harrisburg, PA 17120

707-787-1057

Rhode Island Secretary of State
148 West River Street
Providence, RI 02904-2615
401-222-3040

South Carolina Secretary of State
1205 Pendleton Street, Suite 525
Columbia, SC 29201
803-734-2158

South Dakota Secretary of State
Capitol Building

500 East Capitol Avenue
Pierre, SD 57501-5070
605-773-4845

Tennessee Department of State
William R. Snodgrass Tower

312 Rosa L. Parks Avenue, Floor 6
Nashville, TN 37243-1102
615-741-2286

Page 18 of 19
Case 1:19-cv-09158-LJL Document 2 Filed 10/03/19 Page 19 of 19

Texas Secretary of State
PO Box 13697

Austin, TX 78711
$12-463-5555

Utah Department of Commerce
Box 146705

160 Eat 300 South, Floor 2
Salt Lake City, UT 84114-6705
804-530-4849

Vermont Secretary of State

128 State Street

Montpelier, VT 05633-1104
802-828-2386

Virginia State Corporation Commission
1300 East Main Street

PO Box 1197

Richmond, VA 23218

804-371-9733

Washington Secretary of State
PO Box 40234

801 Capitol Way South
Olympia, WA 98504-0234
360-725-0377

West Virginia Secretary of State
1900 Kanawha Blvd East
Building 1, Suite 157-K
Charleston, WV 25305-0770
304-558-8000

Wisconsin Department of Financial Institutions
PO Box 7846

Madison, WI 53707-7846

608-261-7577

Wyoming Secretary of State
Business Division

2020 Carey Avenue, Suite 700
Cheyenne, WY 82002
307-777-7311

DATED: October 3, 2019
